                              MCLAUGHLIN & STERN, LLP
                                           FOUNDED 1898
                                                                           NEW YORK, NEW YORK
     ANDREW J. LUSKIN              1122 FRANKLIN AVENUE, SUITE 300        GARDEN CITY, NEW YORK
         Partner                    GARDEN CITY, NEW YORK 11530            MILLBROOK, NEW YORK
aluskin@mclaughlinstern.com                 (516) 829-6900                WESTPORT, CONNECTICUT
                                          FAX (516) 829-6966             WEST PALM BEACH, FLORIDA
                                       www.mclaughlinstern.com               NAPLES, FLORIDA



                                          July 17, 2020


  By CM/ECF

  Hon. Sandra J. Feuerstein
  United States District Judge
  United States District Court
    for the Eastern District of New York
  100 Federal Plaza
  Central Islip, New York 11722

           Re:    Lane Holdings, Inc. v. Kliger-Weiss Infosystems Inc., 17-cv-6631-SJF-ARL

  Dear Judge Feuerstein:

         We represent the defendant Kliger-Weiss Infosystems Inc. (“KWI”) in the above-
  referenced action. This letter constitutes KWI’s opposition to the plaintiff’s limited
  objection to the Report and Recommendation of Magistrate Judge Arlene R. Lindsay,
  dated May 22, 2020 (the “R&R”), with regard to the plaintiff’s motion for summary
  judgment.

         In support of its objection, the plaintiff presents new material consisting of a
  stipulation of the parties made after the plaintiff moved for summary judgment and
  deposition testimony that was not included in the summary judgment record. We
  respectfully submit that the Court should reject the new material, especially because (a)
  the plaintiff could have obtained the material during discovery but did not, and, (b) in any
  event, the material does not demonstrate the plaintiff’s entitlement to dismissal of the first
  counterclaim.

  The Court Should Reject the Plaintiff’s New Material

         In considering the report and recommendation of a magistrate judge, the district
  judge “‘may also receive further evidence or recommit the matter to the magistrate judge


  {N0197118.3}
                                                                                        Page 2
Hon. Sandra J. Feuerstein                                                        July 17, 2020



with instructions.’” Azkour v. Little Rest Twelve, Inc., 2012 WL 1026730, at *2
(S.D.N.Y. March 27, 2012) (quoting 28 U.S.C. § 636[b][1]). However, “[c]onsiderations
of efficiency and fairness militate in favor of a full evidentiary submission for the
Magistrate Judge’s consideration, and [the Second Circuit has] upheld the exercise of the
district court’s discretion in refusing to allow supplementation of the record upon the
district court’s de novo review.” Hynes v. Squillace, 143 F.3d 653, 656 (2d Cir.), cert.
denied, 525 U.S. 907 (1998) (citing Paddington Partners v. Bouchard, 34 F.3d 1132,
1137-38 [2d Cir. 1994] [finding no abuse of discretion in district court’s refusal to
consider supplemental evidence]).

        “In objecting to a magistrate’s report before the district court, a party has ‘no right
to present further testimony when it offer[s] no justification for not offering the testimony
at the hearing before the magistrate.’” Paddington Partners, 34 F.3d at 1137-38 (quoting
Pan Am World Airways, Inc. v. International Bd. of Teamsters, 894 F.2d 36, 40 n.3 [2d
Cir. 1990]). See also Azkour, 2012 WL 1026730, at *2. Indeed, “attempts to introduce
new evidence after the magistrate judge has acted are disfavored.” Caldwell v. Jackson,
831 F. Supp. 2d 911, 914 (M.D.N.C. 2010). See also Hubbard v. Kelley, 752 F. Supp. 2d
311, 312-13 (N.D.N.Y. 2009) (“‘In this . . . circuit, it is established law that a district
judge will not consider new arguments raised in objections to a magistrate judge’s report
and recommendation that could have been raised before the magistrate but were not.’”)
(quoting Illis v. Artus, 2009 WL 2730870, at *1 [E.D.N.Y. Aug. 28, 2009]).
                                               DRAFT




       As this Court has observed, “‘absent a most compelling reason, the submission of
new evidence in conjunction with objections to the report and recommendations [of a
magistrate judge] should not be permitted.’” Stair v. Calhoun, 2015 WL 1476454, at *9
(E.D.N.Y. 2015) (Feuerstein, J.) (quoting Housing Works v. Turner, 362 F. Supp. 2d 434,
438 [S.D.N.Y. 2005]). In Stair, Your Honor quoted the “well-reasoned” (at *9) words of
the Honorable Lewis A. Kaplan of the Southern District of New York:

               While there may be cases in which the receipt of further
               evidence is appropriate, there are substantial reasons for
               declining to do so as a general matter. First, permitting such
               piecemeal presentation of evidence is exceptionally wasteful
               of the time of both the magistrate and district judges, the
               former having been compelled to write an arguably useless
               report based on less than the universe of relevant evidence
               and the latter being deprived of the benefit of the magistrate
               judge’s considered view of the entire record. Second,
               opposing parties would be put to the burden of proceedings


{N0197118.3}
                                                                                       Page 3
Hon. Sandra J. Feuerstein                                                       July 17, 2020



               which, to a considerable degree, would be duplicative. Third,
               there would be instances in which parties would be
               encouraged to withhold evidence, particularly evidence which
               might be embarrassing as well as helpful on the merits, in the
               expectation of using it before the district judge only if they
               failed to prevail before the magistrate judge on a more
               abbreviated showing. Finally, the routine consideration of
               evidence in support of objections which could have been
               presented before the magistrate judge would reward careless
               preparation of the initial papers.

Stair, 2015 WL 1476454, at *9 (quoting Morris v. Amalgamated Lithographers of Am.,
Local One, 994 F. Supp. 161, 163 [S.D.N.Y. 1998]).

The Plaintiff has no Valid Excuse
for its Untimely Evidentiary Proffer

        The plaintiff asserts in its memorandum of law (the “Plaintiff’s Memo”) that while
its summary judgment motion was sub judice, “KWI disclosed new evidence that was not
available to Magistrate Judge Lindsay.” Plaintiff’s Memo, p. 1. The plaintiff contends
that the “new evidence” would have “significantly altered” Magistrate Judge Lindsay’s
                                             DRAFT




recommendation that summary judgment for the plaintiff dismissing KWI’s first
counterclaim should be denied. The plaintiff’s position is without merit for several
reasons.

        The parties’ stipulation, dated March 13, 2020 (see Exhibit 3 to the Declaration of
Edward P. Gilbert, dated June 19, 2020 [the “Gilbert Decl.”]), resulted from Magistrate
Judge Lindsay’s order on the plaintiff’s letter motion to compel discovery (ECF No. 62),
submitted on November 19, 2019, more than seven months after discovery closed and
after the plaintiff served its summary judgment motion on August 2, 2019. KWI opposed
the motion (ECF No. 63), demonstrating, among other things, that:

    • During a July 9, 2019 conference before the Court, the plaintiff’s counsel
      mentioned nothing about open discovery, instead announcing the plaintiff’s
      intention to move for summary judgment dismissing KWI’s counterclaims.

    • A briefing schedule was set, and the summary judgment phase of the case
      commenced when the plaintiff served its summary judgment motion on August 2,
      2019 (ECF No. 55).


{N0197118.3}
                                                                                      Page 4
Hon. Sandra J. Feuerstein                                                      July 17, 2020



    • While preparing opposition papers, on September 17, 2019, KWI’s counsel
      received a letter from the plaintiff’s primary (Michigan) counsel, requesting two
      categories of documents, which he had requested during the deposition of KWI’s
      principal on March 7, 2019.

    • The letter arrived more than five months after the close of discovery (March 31,
      2019), and more than one month after the plaintiff moved for summary judgment.

    • Although KWI had no obligation to provide further discovery, KWI produced
      several documents in response to the second of the plaintiff’s two enumerated
      requests.

    • Separate and apart from the plaintiff’s untimely request for additional discovery,
      plaintiff’s local counsel requested additional information, beyond the scope of the
      requests in the September 2019 letter from the plaintiff’s Michigan counsel.

    • A series of e-mail exchanges ensued, and KWI attempted to satisfy the plaintiff’s
      request for additional information, despite the lack of any obligation on the part of
      KWI, as discovery was closed.

    • Despite KWI’s attempt to oblige the plaintiff with supplemental information, the
                                             DRAFT




      plaintiff moved by letter dated November 19, 2019 (ECF No. 62), to compel
      additional discovery that was purportedly responsive to some or all of four broad
      categories of document requests that the plaintiff had served during discovery.

        In its opposition to the plaintiff’s motion to compel discovery (ECF No. 63), KWI
urged that the duty to supplement discovery does not entitle a litigant to reopen discovery
simply to demand material that the litigant could have sought timely. KWI pointed out
that the plaintiff could have asked KWI’s witnesses at their respective depositions about
the disposition of the subject iPads. The responses would have informed the plaintiff
about the existence of any documents that KWI might not have produced. After failing to
ask such questions at deposition, the plaintiff’s insistence on a declaration from Sam
Kliger, KWI’s principal – effectively a testimonial substitute for questions that were not
posed at the witness’ deposition – demonstrated that the plaintiff sought information that
it could have requested when Mr. Kliger submitted to oral deposition.




{N0197118.3}
                                                                                       Page 5
Hon. Sandra J. Feuerstein                                                       July 17, 2020



The Parties’ Stipulation Made at the
Direction of Magistrate Judge Lindsay

       Magistrate Judge Lindsay acknowledged in her December 5, 2019 order (ECF No.
64; copy appears as Exhibit 2 to the Gilbert Decl.) that discovery had concluded as of
March 31, 2019, and would not be reopened. Instead, the order simply directed the
parties “to enter an appropriate stipulation which addresses the question of whether the
ipads/hardware in question were resold, reused or disposed of in a fashion which reduces
[KWI’s] damages.” Gilbert Decl., Ex. 2.

The Parties’ Stipulation Does
not Support the Plaintiff’s Position

        Sorely misconstruing the parties’ ensuing stipulation (see Gilbert Decl., Ex. 3; the
“Stipulation”), the plaintiff contends mistakenly that KWI cannot prove damages for the
contract breach alleged in its first counterclaim. The position is manifestly baseless and
easily refuted.

       The plaintiff mischaracterizes the deposition testimony of KWI’s principal, Sam
Kliger, and ignores Mr. Kliger’s summary judgment declaration, dated October 4, 2019
(the “Kliger Decl.”). Mr. Kliger demonstrated in his declaration that:
                                              DRAFT




     • KWI’s cloud-based mobile technology includes its proprietary software,
       configured hardware, and related computerized management information services
       (the “KWI Technology”). See Kliger Decl., ¶ 2.

     • KWI charges its clients in different ways for the KWI Technology, but most often
       it charges upfront installment payments (which KWI bills as payment for
       equipment, licenses, and installation), plus additional monthly fees during the
       term of a contract. KWI breaks up its pricing to cover not just the equipment that
       it provides to its customers, but also the technology development, maintenance,
       and update costs that KWI incurs on a continuing basis. See Kliger Decl., ¶ 3.

     • The parties’ 2015 Statement of Work (“SOW”), at issue here, provided for
       upfront installment payments (totaling $285,525) for the KWI Technology – i.e.,
       the KWI “Cloud 9 Mobile Platform” – and the equipment necessary to outfit all of
       Lane’s 34 stores with a specially configured Cloud 9 Mobile Platform. See Kliger
       Decl., ¶ 13.



{N0197118.3}
                                                                                      Page 6
Hon. Sandra J. Feuerstein                                                      July 17, 2020



     • The KWI Technology includes thousands of “switches” that can be configured by
       KWI’s software engineers to have the KWI Cloud 9 Mobile Platform perform in
       very specific ways according to each customer’s needs and specifications.
       Although the KWI Technology is initially engineered as a standard software
       product, KWI usually devotes substantial time to configure the platform to the
       unique needs of its customers. This is precisely how KWI worked with the
       plaintiff in implementing the Cloud 9 Mobile Platform for the plaintiff’s needs
       and business methods. See Kliger Decl., ¶ 14.

     • KWI had to devote hundreds of hours and significant resources to configure the
       Cloud 9 Mobile Platform for the plaintiff’s specific needs, while also committing
       to the additional infrastructure necessary to accommodate the plaintiff’s Point of
       Sale (POS) traffic. See Kliger Decl., ¶ 17.

     • The upfront installment payments set out in the SOW ($285,525) were linked to
       scheduled equipment, but in fact this pricing also accounted for the plaintiff’s
       purchase of the KWI Technology. In other words, the pricing for the KWI
       Technology was spread out within the hardware pricing. See Kliger Decl., ¶ 34.

       In his summary judgment declaration, Mr. Kliger was abundantly clear that the
upfront contract payments of $285,525 encompassed upfront payment for the KWI
                                             DRAFT




Technology, although the payments were itemized by reference to hardware and software
licenses. As KWI’s evidentiary proffer showed, the SOW did not memorialize, or bind
the plaintiff, solely to a hardware purchase. The transaction involved principally the sale
of technology. Only a portion of the contractually prescribed installment payments
totaling $285,525 encompassed the cost to the plaintiff of the equipment itself.

        The Stipulation addresses only the ultimate disposition of the iPad and iTouch
units scheduled in the SOW. The stipulation states (at ¶ 2) that “[t]he parties assert
opposing positions as to whether the stipulated facts reduce KWI’s alleged damages.”
The Stipulation does not address the upfront installment payments (totaling $285,525) set
out in the SOW. The Stipulation also does not refer to any allocation of the $285,525 as
between hardware (equipment) and the KWI Technology (which includes the proprietary
software and configured hardware). Yet the plaintiff contends that KWI’s lack of re-sale
of the iPad and iTouch units somehow eliminates the entirety of KWI’s damages based
on a contract price that encompassed software licenses and technology, in addition to the
iPads and iTouch units, which KWI configured for the plaintiff.

       The plaintiff does not disclose that in response to its untimely (post-discovery and
post-summary judgment) request, KWI produced invoices for bulk iPad and iTouch

{N0197118.3}
                                                                                        Page 7
Hon. Sandra J. Feuerstein                                                        July 17, 2020



purchases that KWI made around the time of the SOW. The invoices demonstrate that
the cost of iPads and iTouches in 2015 and 2016 were hundreds of dollars below the unit
pricing in the SOW. This is precisely because the unit pricing of the iPad and iTouch
units in the SOW included the cost of the KWI Technology. KWI is prepared to
supplement the record with the said invoices to confirm the foregoing. KWI, however,
believes that without a direction from the Court, supplementation of the summary
judgment record would not be proper.

        Finally, the Stipulation does not address the reason that KWI was unable to re-sell
the iPad and iTouch units that it purchased for the plaintiff pursuant to the SOW. At trial,
KWI will demonstrate that the equipment purchases were near the time of the parties’
execution of the SOW in October 2015. But the plaintiff did not terminate the parties’
relationship until its notice approximately two years later. Mr. Kliger is prepared to
testify at trial that by the time the plaintiff gave its termination notice, the Apple products
that KWI had purchased for the plaintiff no longer were the current product generation,
and therefore could not be resold as new product. For this reason, KWI put these units
into its “equipment depot,” and used the equipment, as stated in the Stipulation. Whether
or not KWI could have realized any actual dollar value for the equipment at that point is
an issue of fact on the plaintiff’s defense that KWI failed to mitigate its damages.

        In sum, KWI can easily prove its damages by reference to the unpaid portion of
                                               DRAFT




the upfront payments prescribed in the SOW. The plaintiff bears the burden of
establishing its mitigation-of-damages defense. See, e.g., Air Et Chaleur, S.A. v.
Janeway, 757 F.2d 489, 494 (2d Cir. 1985) (“the district court was also correct in holding
that defendant bore the burden of introducing evidence to prove that plaintiffs could have
lessened their damages”); Cornell v. T.V. Dev. Corp., 17 N.Y.2d 69, 74 (1966) (“While
the plaintiff is required to mitigate damages upon breach, the burden of proving a lack of
diligent effort to mitigate damages is upon the defendant”); Coastal Power Int’l, Ltd. v.
Transcontinental Capital Corp., 10 F. Supp. 2d 345, 370 (S.D.N.Y. 1998), aff’d, 182
F.3d 163 (2d Cir. 1999) (“the defense of failure to mitigate requires the defendant to
establish not only that the plaintiff unreasonably failed to mitigate, but that reasonable
efforts would have reduced the damages”).

        At bottom, as Magistrate Judge Lindsay found, the services provided and at issue
in the first counterclaim, “go beyond the mere provision of hardware and at this juncture
are sufficient to defeat summary judgment on the basis of a failure to show any
damages.” R&R, p. 9. The R&R thus acknowledges that the payments prescribed in the
SOW encompass a sale of equipment and services. KWI’s first counterclaim quantifies
its damages for the equipment and services based on the pricing in the SOW. The


{N0197118.3}
